Citation Nr: 1241174	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  10-45 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a lung condition, claimed as due to herbicide exposure.

2.  Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1967 to July 1970.  The record shows that the Veteran served in the Republic of Vietnam during the Vietnam Era.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of  Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran testified at a Travel Board hearing which was chaired by the undersigned Veterans Law Judge at the Lincoln RO in November 2011.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

The Board has reviewed both the physical claims file as well as the file located on the "Virtual VA" system to ensure a total review of the evidence.

The issue of entitlement to service connection for a bilateral knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam Era and is presumed to have been exposed to an herbicide such as Agent Orange.

2.  The Veteran has been diagnosed with chronic obstructive pulmonary disease (COPD) and emphysema.

3.  COPD and emphysema are not diseases shown to be associated with exposure to herbicides, including Agent Orange, and are not otherwise related to the Veteran's period of active service.


CONCLUSION OF LAW

COPD and emphysema were not incurred in or aggravated by active service, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See Gonzales, 218 F.3d at 1380-81.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of what is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2012).  The VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All notice under the VCAA should be provided prior to an initial decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  The issuance of a fully compliant VCAA notification followed by readjudication of the claim is sufficient to cure a timing defect.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a) (West 2002 & Supp. 2011).  Compliance with the first Quartuccio element requires notice of these five elements.  See id., at 486. 

Here, VCAA notice letters of November 2008 and January 2009 informed the Veteran as to each element of satisfactory notice set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The VCAA notice letters further indicated the joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records.  Moreover, the letters provided information regarding the downstream disability rating and effective date elements of a pending claim for service connection.  The notice letters were also sent prior to the initial adjudication of the Veteran's claims.  Therefore, the Board concludes that the duty to notify has been satisfied.

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).  This duty includes assisting him in obtaining service treatment records (STRs) and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

The Veteran's STRs and post-service private medical records have been obtained and associated with the claims file.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claim.  The Board concludes that the duty to assist has been satisfied with respect to obtaining relevant evidence on the Veteran's behalf.  See 38 C.F.R. § 3.159(c) (2012).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2012).  In McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), the Court held 
that an examination is required when there is (1) evidence of a current disability, or persistent or recurrent symptoms of a disability, (2) evidence establishing an "in-service event, injury, or disease," or a disease, manifested in accordance with presumptive service connection regulations, occurred that would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. 

In this case, a VA examination has not been provided and the Board finds that one is not warranted.  As will be explained below in the body of this opinion, COPD and emphysema are not diseases that have been associated with herbicide exposure.  The Veteran himself, as a lay person, does not have the medical or scientific expertise to render a competent opinion as to whether his diagnoses are related to herbicide exposure.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  This is a determination that is too complex to be made based on lay observation alone.  There is no indication, from the record or otherwise, that COPD and emphysema may be related to herbicide exposure.  Indeed, under the authority granted by Congress in the Agent Orange Act of 1991 and the Veterans Education and Benefits Expansion Act of 2001, the Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Fed. Reg., 72 FR 32395, 32396 (June 12, 2007); see also 75 Fed. Reg. 81332-01, 81335 (December 27, 2010).  As this finding is based on scientific studies reviewed and evaluated by the National Academy of Sciences (NAS), it outweighs the Veteran's bare assertion to the contrary.  Further, as will be discussed in more detail below, the Veteran's COPD and emphysema did not manifest in active service, and do not appear in the record for well over thirty years following separation from active service.  Indeed, the Veteran has testified that he never sought treatment for any lung disorder until 2004 or 2005.  Given this long period of time between the Veteran's period of active service and the onset of COPD and emphysema, the Board finds that there is no indication that the Veteran's lung diagnoses may be related to service based on the evidence of record.  Accordingly, the McLendon elements are not met and therefore a VA examination is not warranted.  See McLendon, 20 Vet. App. at 83. 

The record as it stands includes sufficient competent evidence to decide the claim.  Under these circumstances, no further action is necessary to assist the Veteran.

In short, the Board has carefully considered the provisions of the VCAA, in light of the record and, for the reasons expressed above, finds that the development of the claim has been consistent with said provisions.  

Relevant Law and Regulations

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a) (2012).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).
	
Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

VA regulations also provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  See 38 C.F.R. § 3.309(e) (2012).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam Era. 

A veteran who during active military, naval, or air service served in the Republic of Vietnam during the period beginning January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence establishing that the veteran was not exposed to any such agent.  38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2011); 38 C.F.R. § 3.307(a)(6)(iii) (2012).  

In order to benefit from the presumption of service connection for diseases associated with herbicide exposure, the Veteran must have one of the diseases enumerated in 38 C.F.R § 3.309(e).  The diseases presumed to be caused by herbicide exposure include AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft- tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 

Under the authority granted by Congress in the Agent Orange Act of 1991 and the Veterans Education and Benefits Expansion Act of 2001, the Secretary has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 72 Fed. Reg. 32395, 32396 (June 12, 2007).  This finding is based on scientific studies that have been reviewed and evaluated by the National Academy of Sciences (NAS).  See id.; 
see also Notice on Health Outcomes Not Associated With Exposure to Certain Herbicide Agents (Notice), 75 Fed. Reg. 81332-01, 81335 (December 27, 2010). 
Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  The Court has specifically held that the provisions of Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

Analysis

The Veteran contends that he developed COPD and emphysema as a result of exposure to herbicidal agents in the Republic of Vietnam during the Vietnam Era.  At the outset, the Board takes note of the fact that the Veteran is confirmed to have served within the territorial borders of Vietnam during the Vietnam Era, and thus is presumed to have been exposed to herbicides.  See 38 C.F.R. § 3.307(a)(6)(iii) (2012).  

The Veteran's STRs do not contain any complaints or treatment for a lung or breathing problem.  He entered and separated from service with a clinical evaluation of normal lungs.  See Reports of Medical Examination dated July 25, 1967, and June 30, 1970.

The first post-service medical record indicating COPD and emphysema is dated September 2007.  See Methodist Physicians Clinic record dated September 25, 2007.  In 2009, the Veteran told a VA physician that he has had a ten year history of shortness of breath, secondary to COPD.  See VA medical record dated October 1, 2009.

The Board finds that the preponderance of the evidence weighs against the Veteran's claim.  COPD and emphysema are not among the diseases presumed to be associated with herbicide exposure, which are enumerated in 38 C.F.R. § 3.309(e).  Accordingly, the Board finds that service connection on a presumptive basis is not warranted.  See 38 C.F.R. §§ 3.307; 3.309(e) (2012). 
	
While service connection is not warranted on a presumptive basis under section 3.309(e), such a finding does not preclude the Veteran from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999). 

A review of the pertinent medical history in this case does not demonstrate any competent and credible basis upon which to show the likelihood of a relationship between COPD and emphysema and the Veteran's herbicide exposure.  Significantly, the Secretary has found, based on reports submitted by NAS, that a positive association has not been shown between herbicide exposure and respiratory disorders.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47924-01, 47927 (August 10, 2012); 75 Fed. Reg. at 81335.  As noted earlier, these reports reflect evaluations by NAS of relevant scientific studies addressing whether there are statistically significant correlations between herbicide exposure and the development of various diseases.  The Board finds the Secretary's Notice, which is based on the confirmed integrity of the NAS findings and a comprehensive review of the scientific evidence, to be highly probative evidence weighing against a relationship between the Veteran's COPD and emphysema and exposure to herbicides.  Accordingly, the Board finds that the preponderance of the evidence weighs against such a relationship. 

Additionally, the Board finds that COPD and emphysema are not otherwise directly related to service.  In this regard, the Veteran has not argued that his lung disorder is related to service in any way apart from his presumed herbicide exposure.  His service treatment records show no breathing or respiratory symptoms or complaints.  There is no indication that the Veteran had COPD or emphysema in service, within the first year following service, or for over thirty years following service.  Thus, the long period of time that passed between his period of active service and the onset of COPD and emphysema weighs against a relationship.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a proper consideration for the trier of fact is the amount of time that has elapsed since military service).  There is no other evidence of record suggesting a relationship between the Veteran's lung disorder and his period of service.

The Board acknowledges the Veteran's statements that his lung disorder began in service or within the year following service, and has continued up to the present.  See Application for Compensation received October 17, 2008; Transcript of VLJ hearing page 4.  To the extent the Veteran is attempting to establish service connection with evidence of continuity of symptomatology, the Board is not persuaded.  While the Veteran is competent to attest to symptoms that are non-medical in nature, such as pain, that are within his first-hand experience,  (see Washington v. Nicholson, 19 Vet. App. 362 (2005); Barr v. Nicholson, 21 Vet. App. 303 (2007)), he is not competent to assert that any shortness of breath experienced after leaving service was a manifestation of his current disability, given there is no record of any diagnosed lung disorder in service or in the years following service until 2007.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr, 21 Vet. App. at 309; Washington, 19 Vet. App. at 368; Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Indeed, the Veteran testified that he did not seek any treatment for a lung disorder until 2005.  See DRO hearing transcript page 5.  

Although the absence of contemporaneous medical records is insufficient alone to render lay testimony not credible, it may be considered when assessing the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  There is, however, contemporaneous medical evidence that contradicts the Veteran's assertions of continuity, that is, the Veteran's June 1970 separation examination that indicates a "normal" clinical evaluation of the lungs and chest.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).  Thus, except for the Veteran's statements made in connection with this claim for benefits, there is no evidence of record showing that the Veteran's respiratory disorders manifested in service and continued to be present up to the current claim.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility.)  Given these circumstances, the Board gives more credence and weight to the medical evidence of record, which is negative for complaints, diagnoses, or treatment for COPD and emphysema for over three decades following separation from service than it does to statements made in connection with this claim for benefits.  

For these reasons, the Board is denying the claim for service connection for a lung disorder as due to exposure to herbicides. The preponderance of the evidence is against this claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012).  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 
ORDER

Service connection for a lung disorder, claimed as due to exposure to herbicides, is denied.


REMAND

The Veteran is also seeking service connection of a bilateral knee disorder.  After careful consideration, and for the reasons set forth below, the Board finds that additional development of the record is necessary  before the issue on appeal may be decided on its merits.

During the pendency of this claim, the Veteran has asserted that he hurt his knees multiple times as a result of motor vehicle accidents.  Specifically, he indicates that trucks he was riding in hit land mines, causing him to be thrown and to injure his knees.  He also indicates that he did not seek treatment for these injuries.  See Statement dated March 25, 2010.  The Veteran submitted pictures of himself with the damaged vehicles.

A VA examination is required when there is (1) evidence of a current disability, or persistent or recurrent symptoms of a disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Board concludes that the Veteran's testimony fulfills the second and third elements of McLendon, and accordingly, believes that the Veteran's knees should be examined to determine the nature and etiology of the Veteran's pain.  

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  The RO/AMC should contact the Veteran and request that he identify any additional medical treatment he has received regarding his bilateral knee disorder.  The RO/AMC should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not already in the record on appeal, to include updated VA treatment reports.  Efforts to obtain these records should be memorialized in the Veteran's VA claims file.

2.  When the above has been accomplished, the RO/AMC should schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's bilateral knee disorder.  The entire claims file and a copy of this remand must be made available to the VA examiner, who is asked to review both the records and the Veteran's lay statements regarding the motor vehicle accidents sustained in service, and to form an opinion accordingly.  All opinions rendered shall be explained with supporting rationale.  

3.  Following completion of the foregoing, and after undertaking any other development it deems necessary, the RO/AMC should review the Veteran's entire record, and readjudicate the Veteran's service connection claim.  If the claim is denied, the RO/AMC should provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


